Case 1:18-cr-00246-DAD-BAM Document 109 Filed 04/17/20 Page 1 of 2
                 Case 1:18-cr-00246-DAD-BAM Document 109 Filed 04/17/20 Page 2 of 2
AO <:>s (Rev 121 11- EOC A [F'rc.·s1111 11 DJ) Appearance and Complhmc� 81.'ml



Release of 1he Bond. The coun may order this appearance bond ended at any time. This bond will be satisfied and Lhe
security will be released when eiLher: ( 1) the defendant is found not guilty on aU charges, or (2) the defendant reports to
serve a sentence.

                                                                        Declarations

Ownership of the Propeny/Ne1 Worth. I, the defendant-and eacb surely-declare under penalty of perjury t11at:
          (I)        all owners of the property securing Lb.is appeara11ce bond are included on the bond:
          (2)        the property is not subject to claims. except as described above; and
          (3)        I will not reduce my net worth. seU any property, allow fmther claims to be made against any property,
                     or do anything to reduce the value whiJe this Appearance and Compliance Bond is in effect.

Acceptance. l, the defendant-and each surety - have read this appearance bond and have either read aJJ the conditions
of release set by the cou11 or had them explained to me. I agree to   ppearance and Co liance Bond.

I, Lhe defendant-and each surety - declare under penalty of pe                                                               (See 28 U.S.C.§ 1746.)


Date:       L/-17-ZOZo
                  S11retylproper1y owner - pri111ed name                                  S11re1ylproper1y owner - �ig11a1111·e ttnd tf(//1!




                  Surety/property owner - pri111ed name                                   S11re1ylproperty 011·11er - sig110111re t111d t!ate



                  S11re1ylproperry owner - pri111ed name                                  Surel_vlpmperry u1rner- sig1w1ure and d(//e


                                                                                 CLERK OF COURJ'

Date: -------
        4/17/2020                                                                                          I /Jami Thorp
                                                                                        Jami Thorp. Signa/ltre of Clerk or Deputy Clerk

Approved.

Date:April 17, 2020
                                                                                        Di-"tricl ./111/ge 0(1/1! A. Droul. Judge ·s sig11t/111rc
